Title: John Payne Todd to Thomas Jefferson, 14 September 1816
From: Todd, John Payne,Valaperta, Giuseppe
To: Jefferson, Thomas


          
            my Dear Sir
            Mont Pelier 14th Sepr 16.
          
          I take the liberty of introducing to you, Mr Valaperta, an artist of considerable merit and reputation.
          His object in visiting Monticello, should he be so fortunate as to find you at home, is to ask your permission to take your bust in clay, or your profile in Wax with a view to work it afterwards in ivory, to perform either,
			 he says will be attended with little trouble to you, and the latter particularly may be done in two sittings, and those not long ones.
          
            with the highest Consideration and respect yr very devoted St
            John P. Todd
          
        